443




          OFFICE OF THE AYTORNEY       GENERAL OF TEXAS
                             AUSTIN
4sc.




   Honorable Cborge B. Sheppard
   Qoqptro~l~r OS Fublfo Aoooonts
   Aurtin,  Texas

   Dear   81rr




                                           -rietion,       for the
                                              Parka     Board.
                                           nlpt     of your Letter d
                                           t0     the requ888 fmdt88e
                                           88 Parke ‘Board, anaweree
                                    request that this department
                                  h suoh opinion, whether rooa
                                  r the efnount or 8xp8neitur88
                                  Tsllng      expanse appt-oprl~tlon
                               atlon    ior     the State    Z’arks Boer&.




                It follow8 that in suoh an inetaL?oe, where ths
   traveling    oxpenae appropriation has been ohargesb wlth thlr
   expenditure,    such approprletlonhas been &hsr~ed with t‘b*
   paymdt of an ftsn of expense fat whioh it in mot evailable.
   It is our opfnlon that-in suoh an Instance the COmptrOll8r
   not only may, but muat, oorreat     this     error    by char&l6   the
Honorable   ikwrm       B.   8heppar4,   Page 8



pro et appropriation     out of whloh the expenditure  i8 law-
rul Py to be paickwlth the item, end ellminet&ng the charge
made, improperly,    af;ainst the appro~riatlon  not evellable
for the partfoular    expenditure.

                                              YOurI vsry   truQ
                                          AT’IQRWBI -        WTXXAS




R-NBlRS
ENCLOSURE




                         VEDSEP 13, 1940


                ATTORNEY GENERAL OF TEXAS




                    r




                                                                  .   -